Case 2:18-cr-01378 Document 36 Filed in TXSD on 01/28/19 Page 1 of 1

9 §Di@$c°un$m_‘
UNITED STATES DISTRICT COURT §ouqt§\%$an§?§it§gtofTex-'
SOUTHERN DISTRICT OF TEXAS JAN 2 820‘\9
CORPUS CHRISTI DIVISION
Qav'rd J.Brad\ey.¢\°'l‘°lg°““
UNITED STATES OF Al\/lERICA §
§
vs. § CASE No. 2;18-CR-1373-1
. . . ` § ‘

Cristlan Ramlrez §

CONSENT TO PLEA OF GUILTY BEFORE
UNITED STATES MAGISTRATE JUDGE
The above named Defendant, after consulting With counsel, hereby Waives his/her
right to plead guilty before a United States District Judge, and consents to plead guilty
pursuant to FED. R. CIV. P. ll before a United States Magistrate Judge. l understand that
my plea is subject to review and acceptance by the United States District Court and that
sentencing Will be conducted by the District Court.

Signed this 28th, January, 2019.

Defendant
Attorney ior Defendan}/;`)

FM@XM£Q

Consent by AUS'A"
WAIVER OF RIGHT TO HAVE THIRTY DAYS TO PREPARE FOR TRlAL
(If Applicable)
My attorney has advised me of my right to have at least thirty days for prepare for
trial. l hereby Waive (give up) my right to have at least thirty days to prepare for trial.

 

Defendant

